Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10905192. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a shoe having a sole, upper, pocket located in the rear portion encapsulating a medium with configurations as claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 10 the phrase “biased by the pressurized medium” lacks antecedent basis rendering the claim vague and indefinite.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticiapted by Beers (2018/0110292).
     Beers shows A rapid-entry shoe (see figures 74-78) comprising:
a sole portion (2632);
an upper (shown at 38 and 39) coupled to the sole portion;
a pocket (3115) coupled to a side of the upper;
wherein the pocket comprises an arm (such as 3116 or 3181A) and a leg (3181C), the leg of the pocket being substantially parallel to the sole portion, and the arm of the pocket being at an angle to
the leg;
wherein the pocket encapsulates a medium (see paragraph [0255]);
wherein the rapid-entry shoe has a collapsed configuration (see figure 78) in which an opening
of the rapid-entry shoe is expanded to facilitate reception of a foot of an individual
donning the rapid-entry shoe;
wherein the rapid-entry shoe has an uncollapsed configuration (figures 74-77) in which the
opening is unexpanded to retain the foot within the rapid-entry shoe;
wherein in the collapsed configuration, the arm of the pocket is compressed
downward toward the sole portion of the rapid-entry shoe (figure 78);
wherein in the uncollapsed configuration, the arm of the pocket is expanded
away from the sole portion of the rapid-entry shoe (figures 74-77); and
wherein the rapid-entry shoe is biased by the pressurized medium toward the
uncollapsed configuration (figures 74-77) as claimed
     In reference to claims 2, 3, 8, and 9, see paragraph [0255].
     In reference to claim 4, the figures show a scalloped configuration inasmuch as applicant has claimed such.
Claim(s) 5-13 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticiapted by French (5806208).
     French shows A rapid-entry shoe comprising:
a sole portion (10);
an upper (12) coupled to the sole portion;
a pocket (formed by 37, 38, and 53) coupled to the upper;
wherein the pocket encapsulates a medium (see column 5 lines 25-30);
wherein a sole portion of the pocket extends under a footbed (11) of the rapid-entry
shoe into the sole portion such that a force exerted on the footbed expels the medium
from the sole portion of the pocket into the pocket as claimed.
     In reference to claims 8 and 11, see column 1 lines 10-14.
     In reference to claim 13, the figures show a scalloped configuration inasmuch as applicant has claimed such.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732